
	

115 SRES 641 IS: Marking 1 year since the landfall of Hurricane Maria in Puerto Rico and the United States Virgin Islands.
U.S. Senate
2018-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 641
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2018
			Mr. Nelson (for himself, Mr. Rubio, Mr. Menendez, Mr. Casey, Ms. Cortez Masto, Mrs. Gillibrand, Mr. Wyden, Mr. Durbin, Ms. Warren, Ms. Harris, Mr. Sanders, Mr. Schumer, Mr. Peters, Mr. Booker, and Mr. Blumenthal) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Marking 1 year since the landfall of Hurricane Maria in Puerto Rico and the United
			 States Virgin Islands.
	
	
 Whereas, on September 20, 2017, Hurricane Maria passed through the United States Virgin Islands as a category 5 hurricane and made landfall in Puerto Rico as a category 4 hurricane, causing significant devastation across those islands;
 Whereas the people of Puerto Rico and the United States Virgin Islands have shown an incredible and resilient spirit in rebuilding after their record losses;
 Whereas Hurricane Maria contributed to an estimated 2,975 deaths in Puerto Rico; Whereas the National Oceanic and Atmospheric Administration estimates that Hurricane Maria caused an estimated $90,000,000,000 in damage to Puerto Rico and the United States Virgin Islands, making Hurricane Maria the third-costliest hurricane in United States history;
 Whereas, as a result of Hurricane Maria— (1)3,300,000 residents of Puerto Rico were left without electrical power;
 (2)95 percent of cellular sites were knocked out; (3)80 percent of water service was inoperable; and
 (4)thousands of Puerto Ricans were displaced from their homes and relocated to the mainland United States;
 Whereas significant challenges remain in recovery and rebuilding efforts in Puerto Rico 1 year after Hurricane Maria hit;
 Whereas Congress appropriated billions of dollars with the specific purpose of directly helping the citizens of Puerto Rico to rebuild their lives in the aftermath of the hurricane;
 Whereas the electrical grid on the island of Puerto Rico remains unreliable and susceptible to intermittent brownouts and blackouts; and
 Whereas many Puerto Ricans continue to be displaced without access to permanent housing both on the island of Puerto Rico and on the mainland: Now, therefore, be it
		
	
 That the Senate— (1)recognizes that September 20, 2018, marks 1 year since the landfall of Hurricane Maria in Puerto Rico;
 (2)honors the victims who lost their lives due to Hurricane Maria; (3)commends the resiliency of those still rebuilding their lives after Hurricane Maria;
 (4)recognizes the continued challenges facing Puerto Rico and the United States Virgin Islands in the wake of Hurricane Maria;
 (5)commits to ensuring that survivors of Hurricane Maria have adequate resources to continue the recovery process;
 (6)extols the work of first responders and citizens who contributed to saving countless lives in the aftermath of Hurricane Maria; and
 (7)reaffirms the commitment of the Senate to support the people of Puerto Rico and the United States Virgin Islands as they continue to rebuild and recover from the devastation of Hurricane Maria.
			
